This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 63
D&R Global Selections, S.L.,
            Appellant,
        v.
Bodega Olegario Falcon Pineiro,
            Respondent.




          Robert M. Zara, for appellant.
          John P. Gleason, for respondent.




DiFIORE, Chief Judge:
          The issue on appeal is whether there is personal
jurisdiction over defendant, a Spanish winery, under New York's
long-arm jurisdiction statute, and consequently subject matter


                              - 1 -
                                - 2 -                          No. 63

jurisdiction over the parties' dispute under Business Corporation
Law § 1314 (b) (4).   Because we conclude that plaintiff's claim
arises from defendant's transaction of business in New York
within the meaning of CPLR 302 (a) (1), the Appellate Division
order granting summary judgment to defendant for lack of personal
and subject matter jurisdiction should be reversed.
                                  I.
          Defendant Bodega Olegario Falcon Pineiro is a winery
located in Pontevedra, Spain.   In March 2005, defendant entered
into an oral agreement there with plaintiff D&R Global
Selections, S.L., a Spanish limited liability company also based
in Pontevedra.   Neither plaintiff nor defendant has offices or a
permanent presence in New York.    Pursuant to their oral
agreement, plaintiff agreed to locate a distributor to import
defendant's wine into the United States; in return, defendant
agreed to pay commissions to plaintiff at a specified rate on
wine sales made to that distributor.
          Following the agreement, defendant accompanied
plaintiff to New York several times to meet potential
distributors and promote defendant's wine.      In May 2005,
defendant attended the Great Match Event in New York, which
showcased wines from Spanish vineyards.      At that event, plaintiff
introduced defendant to Kobrand Corp. (Kobrand), a wine importer
and distributor located in New York.      Defendant began selling
wine to Kobrand in November 2005.      In January 2006, defendant


                                - 2 -
                                - 3 -                         No. 63

accompanied plaintiff to two events in New York that promoted
Kobrand's Spanish wine portfolio, including defendant's wine.
Defendant subsequently entered into an exclusive distribution
agreement with Kobrand.   Through November 2006, defendant paid
commissions to plaintiff in Spain on wine defendant sold to
Kobrand.   In or around January 2007, defendant stopped paying
commissions to plaintiff even as defendant continued to sell wine
to Kobrand.   Defendant contends that its obligation to pay
commissions under the oral agreement expired after one year.
           In November 2007, plaintiff sued defendant in Supreme
Court for unpaid commissions.   The complaint asserted causes of
action for breach of contract, quantum meruit, unjust enrichment,
and an accounting.   Plaintiff alleged that defendant's obligation
to pay commissions on wine sold to Kobrand did not terminate
after a year but rather continued as long as defendant sold wine
to Kobrand.   Defendant did not answer the complaint or otherwise
appear and, in June 2008, plaintiff obtained a default judgment.
           Defendant subsequently moved to vacate the default
judgment and dismiss the action for lack of personal and subject
matter jurisdiction.   Supreme Court denied the motion to vacate
and therefore did not consider the motion to dismiss.   The
Appellate Division reversed, vacated the default judgment, and
held that whether the court had personal jurisdiction over
defendant under CPLR 302 (a) (1) of New York's long-arm
jurisdiction statute raised an issue of fact (90 AD3d 403, 405-


                                - 3 -
                               - 4 -                         No. 63

406 [1st Dept 2011]).
          On remand, defendant moved for summary judgment based
on lack of personal and subject matter jurisdiction.   Supreme
Court denied the motion, citing the Appellate Division order.
Defendant again appealed and the Appellate Division reversed.
This time the Appellate Division held that defendant was not
subject to personal jurisdiction under CPLR 302 (a) (1).    The
Appellate Division held that "defendant's visits to New York to
promote its wine constitute the transaction of business here,"
but concluded that "there is no substantial nexus between
plaintiff's claim for unpaid commissions in connection with the
sales of that wine, pursuant to an agreement made and performed
wholly in Spain, and those promotional activities" (128 AD3d 486,
487 [1st Dept 2015]).   This Court granted plaintiff leave to
appeal (26 NY3d 914 [2015]).
                                II.
          CPLR 302 (a) (1) provides, in relevant part:
"As to a cause of action arising from any of the acts enumerated
in this section, a court may exercise personal jurisdiction over
any non-domiciliary . . . who in person or through an agent . . .
transacts any business within the state or contracts anywhere to
supply goods or services in the state."
          This rule provides two distinct grounds for long-arm
jurisdiction:   where a defendant "transacts business" in the
state and where a defendant "contracts anywhere to supply goods


                               - 4 -
                               - 5 -                          No. 63

or services" in the state.   Under either ground, we conduct a
twofold jurisdictional inquiry (see Rushaid v Pictet & Cie, 28
NY3d 316, 323 [2016]).   First, the defendant must have
purposefully availed itself of "the privilege of conducting
activities within the forum State" by either transacting business
in New York or contracting to supply goods or services in New
York (id. [citations omitted]).    Second, the claim must arise
from that business transaction or from the contract to supply
goods or services (id.).
          We conclude that Supreme Court has personal
jurisdiction over defendant under CPLR 302 (a) (1)'s "transacts
business" ground.*   Like the Appellate Division, we hold that
defendant transacted business in New York.    However, contrary to
the Appellate Division, we hold further that plaintiff's claim
arises from defendant's transaction of business in New York.
Accordingly, there is personal jurisdiction over defendant, and
hence subject matter jurisdiction over the parties' dispute under
Business Corporation Law § 1314 (b) (4).
                                  A.
          CPLR 302 (a) (1) requires us to first determine if
defendant purposefully availed itself "of the privilege of
conducting activities" in the State by transacting business in


     *
       Because we hold that defendant is subject to jurisdiction
under the "transacts business" ground of CPLR 302 (a) (1), we do
not reach whether the "contracts to supply goods or services"
ground provides an additional basis for jurisdiction.

                               - 5 -
                                - 6 -                         No. 63

New York.    A non-domiciliary defendant transacts business in New
York when "on his or her own initiative[,] the non-domiciliary
projects himself or herself into this state to engage in a
sustained and substantial transaction of business" (Paterno v
Laser Spine Inst., 24 NY3d 370, 377 [2014] [internal citations,
quotation marks and alterations omitted]).    The primary
consideration is the quality of the non-domiciliary's New York
contacts (see Fischbarg v Doucet, 9 NY3d 375, 380 [2007]).    As
relevant here, purposeful availment occurs when the non-
domiciliary "seeks out and initiates contact with New York,
solicits business in New York, and establishes a continuing
relationship" (Paterno, 24 NY3d at 377).
            The Appellate Division properly determined that
defendant transacted business in New York.    The oral agreement
between the parties required plaintiff to locate a United States
distributor to import defendant's wine.    In furtherance of their
agreement, defendant accompanied plaintiff to New York several
times between May 2005 and January 2006 to attend wine industry
events.   Plaintiff introduced defendant to Kobrand, a New York-
based distributor, at the Great Match Event in New York, and
defendant returned to New York at least twice to promote its wine
alongside plaintiff and Kobrand.   Defendant eventually entered
into an exclusive distribution agreement with Kobrand for the
importation of its wine into the United States.
            Thus, not only was defendant physically present in New


                                - 6 -
                               - 7 -                           No. 63

York on several occasions, but its activities here resulted in
"'the purposeful creation of a continuing relationship with a New
York corporation'" (Fischbarg, 9 NY3d at 381, quoting George
Reiner & Co. v Schwartz, 41 NY2d 648, 653 [1977]).   Defendant's
contacts with New York establish that defendant purposefully
availed itself of "the privilege of conducting activities within
[New York], thus invoking the benefits and protections of its
laws" (Rushaid, 28 NY3d at 323 [internal citations and quotation
marks omitted]; see also Longines-Wittnauer Watch Co. v Barnes &
Reinecke, 15 NY2d 443, 457-458 [1965]).
                                B.
           It is not enough that a non-domiciliary defendant
transact business in New York to confer long-arm jurisdiction.
In addition, the plaintiff's cause of action must have an
"articulable nexus" or "substantial relationship" with the
defendant's transaction of business here (Licci v Lebanese Can.
Bank, SAL, 20 NY3d 327, 339 [2012]).   At the very least, there
must be "a relatedness between the transaction and the legal
claim such that the latter is not completely unmoored from the
former, regardless of the ultimate merits of the claim" (id. at
339).   This inquiry is "relatively permissive" and an articulable
nexus or substantial relationship exists "where at least one
element arises from the New York contacts" rather than "every
element of [the] cause of action pleaded" (id. at 339, 341).     The
nexus is insufficient where the relationship between the claim


                               - 7 -
                               - 8 -                          No. 63

and transaction is "too attenuated" or "merely coincidental"
(Johnson v Ward, 4 NY3d 516, 520 [2005]).
           Plaintiff asserts that defendant breached the parties'
oral agreement by not paying commissions on wine sales to
Kobrand.   To prevail on this claim, plaintiff must show that
defendant failed to pay commissions due on sales to a distributor
that plaintiff identified and solicited for defendant.
Plaintiff's claim has a substantial relationship to defendant's
business activities in New York.   Defendant traveled to New York
to attend the Great Match Event where plaintiff introduced
defendant to Kobrand.   Defendant then joined plaintiff in
attending two promotional events hosted by Kobrand in New York,
which resulted in Kobrand purchasing defendant's wine and,
eventually, entering an exclusive distribution agreement for
defendant's wine in the United States.   Those sales to Kobrand --
and the unpaid commissions thereon -- are at the heart of
plaintiff's claim.
           Indeed, contrary to the Appellate Division's holding,
the parties' oral agreement was not performed "wholly in Spain"
(128 AD3d at 487).   Rather, as set forth above, both sides
engaged in activities in New York in furtherance of their
agreement.   There is an articulable nexus or substantial
relationship between defendant's New York activities and the
parties' contract, defendant's alleged breach thereof, and
potential damages.   Accordingly, we hold that plaintiff's claim


                               - 8 -
                               - 9 -                          No. 63

arises from defendant's transaction of business in New York.
                               III.
           Exercise of personal jurisdiction under CPLR 302 (a)
(1) must also comport with federal due process (Rushaid, 28 NY3d
at 330).   We have recognized that CPLR 302 and due process are
"not coextensive"; nonetheless, while "personal jurisdiction
permitted under the long-arm statute may theoretically be
prohibited under due process analysis, we would expect such cases
to be rare" (id. at 331).
           Federal due process requires first that a defendant
have "minimum contacts" with the forum State such that the
defendant "'should reasonably anticipate being haled into court
there'" (LaMarca v Pak-Mor Mfg. Co., 95 NY2d 210, 216 [2000];
quoting World-Wide Volkswagen Corp. v Woodson, 444 U.S. 286, 297
[1980]), and second, that the prospect of having to defend a suit
in New York comports with "'traditional notions of fair play and
substantial justice'" (LaMarca, 95 NY2d at 216, quoting
International Shoe Co. v Washington, 326 U.S. 310, 316 [1945]).
           Under the first element, defendant has established
minimum contacts with New York by visiting the state on multiple
occasions to promote its wine with the purpose of finding a
United States distributor and thereafter selling wine to a New
York-based distributor.   As in LaMarca, defendant availed itself
of the privilege of doing business in New York by taking
"purposeful action, motivated by the entirely understandable wish


                               - 9 -
                               - 10 -                         No. 63

to sell its products here" (95 NY2d at 217).   Having done so,
defendant could reasonably foresee having to defend a lawsuit in
New York.
            The second element, in essence, asks whether personal
jurisdiction "is reasonable under the circumstances of the
particular case" (Bank Brussels Lambert v Fiddler Gonzalez &
Rodriguez, 305 F3d 120, 129 [2d Cir 2002] [internal citations and
quotation marks omitted]); see also LaMarca, 95 NY2d at 217).
Where minimum contacts exist, the defendant has the burden to
"present a compelling case that the presence of some other
considerations would render jurisdiction unreasonable" (LaMarca,
95 NY2d at 217-218 [internal citations and quotation marks
omitted]).   On appeal, defendant has not presented any compelling
reason why the exercise of jurisdiction is unreasonable (cf. id.
at 218 [listing five reasonableness factors]).   Rather, defendant
availed itself of the privilege of conducting business in New
York by promoting its wine here, soliciting a distributor here,
and selling wine to that New York-based distributor.   Therefore,
the exercise of long-arm jurisdiction over defendant comports
with federal due process.
            Accordingly, the order of the Appellate Division should
be reversed, with costs, and defendant's motion for summary
judgment denied.




                               - 10 -
                                - 11 -                           No. 63

*   *   *   *   *   *   *   *     *      *   *   *   *   *   *   *   *
Order reversed, with costs, and defendant's motion for summary
judgment dismissing the complaint denied. Opinion by Chief Judge
DiFiore. Judges Rivera, Stein, Fahey, Garcia and Wilson concur.

Decided June 8, 2017




                                - 11 -